Citation Nr: 9922392	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-42 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for skin disability 
secondary to exposure to Agent Orange, specifically malignant 
melanoma of the anterior chest and left axilla.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Pittsburgh, Pennsylvania, RO.  This decision served to deny a 
claim of service connection for malignant melanoma of the 
anterior chest and left axilla due to exposure to Agent 
Orange.  However, this was not the first time a claim of 
service connection for a skin disorder due to Agent Orange 
exposure was considered.  In June 1981, the RO denied such a 
claim of service connection.  The veteran was notified of the 
adverse decision, but did not appeal.  See 38 C.F.R. § 19.118 
(1981).  Consequently, because the previous action 
contemplated any skin disorder due to Agent Orange exposure, 
except for chloracne, the first issue that must be addressed 
by the Board is whether the previously denied claim ought to 
be reopened.  38 U.S.C.A. § 5108 (West 1991).  

The Board remanded the veteran's appeal in September 1997 for 
further action by the RO.


FINDINGS OF FACT

1.  Service connection for a skin disability was denied by a 
June 1981 RO decision.  The veteran was notified of the 
adverse determination, but did not initiate an appeal of the 
denial.

2.  Certain new evidence received since the June 1981 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  No competent medical evidence has been submitted showing 
that current skin disability is attributable to military 
service or event coincident therewith.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a skin 
disability has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a skin disability 
secondary to exposure to Agent Orange.  It is also requested 
that the veteran be afforded the benefit of the doubt.

Initially, the Board notes that the veteran's current claim 
of service connection for a skin disability is not his first 
such claim.  As noted above, in June 1981, the RO denied a 
claim of service connection for a skin disability as a result 
of exposure to herbicides, finding, among other things, that 
a current skin disability was not shown at the veteran's May 
1981 VA examination.  The veteran was notified of the denial 
in June 1981, but did not initiate an appeal.  Hence, the 
June 1981 decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.112 (1981).  As a result, the Board may 
now consider the veteran's claim of service connection on the 
merits only if "new and material evidence" has been 
presented or secured since the June 1981 RO decision.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  In addressing whether new and material 
evidence had been presented, it appears that the RO applied 
the "materiality" test adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, this test for "materiality" was recently 
invalidated in the case of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998) (In Hodge, the United States Court of Appeals 
for the Federal Circuit indicated that the Colvin test for 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus overruled 
Colvin in this respect.)  Yet, it should be noted that the RO 
specifically cited § 3.156(a) in its October 1998 
supplemental statement of the case, thereby placing the 
veteran on notice of the regulatory provision defining "new 
and material evidence."  Therefore, the Board finds that the 
veteran was provided adequate notice of the controlling 
regulation governing claims to reopen.  38 C.F.R. § 19.29 
(1998).  Accordingly, given the foregoing notice, as well as 
the state of the evidence as discussed below, a remand is not 
required to avoid prejudice to the veteran.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Next, the Board notes that the regulation defines "new and 
material" evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor 

redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach to claims to reopen, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.

Evidence available to the RO in June 1981 consisted of the 
veteran's service medical records, March 1981 private 
treatment records from Uniontown Hospital, a May 1981 VA 
Agent Orange questionnaire, and a May 1981 VA examination 
report.

Service medical records, including a December 1966 separation 
examination, were negative for complaints, diagnoses, and/or 
treatment for a skin disability.  Similarly, the post-service 
private treatment records from Uniontown Hospital were also 
negative for complaints, diagnoses, and/or treatment for a 
skin disability.  The May 1981 VA Agent Orange questionnaire 
simply reported the veteran's claims that he had been exposed 
to herbicides while in the Republic of Vietnam.  However, the 
examiner at the veteran's May 1981 VA examination reported 
that the veteran's skin was normal.


Evidence received since the prior denial includes a February 
1989 letter from the Agent Orange Registry, testimony by the 
veteran and his wife at an April 1996 RO personal hearing, 
private treatment records from Monongali Hospital, dated from 
November 1986 to August 1996, private treatment records from 
a Dr. Darrell F. Saunders, dated from March 1994 to October 
1997, private treatment records from a Dr. Jerome Johnson, 
dated from November 1986 to August 1996, private treatment 
records from Dr. Joseph M. Wang, dated from March 1994 to 
March 1995, private treatment records from the Ohio Wound 
Care Hospital, dated from February 1996 to April 1998, and 
records on file with the Social Security Administration (SSA) 
(Specifically, Dr. Johnson's treatment record, dated from 
November 1986 to April 1994, Dr. Saunders treatment records, 
dated from April 1987 to October 1994, and hospitalization 
records from Monongali Hospital dated in March 1994). 

The foregoing medical treatment records show the veteran's 
complaints, diagnoses, and/or treatment for malignant 
melanoma of the anterior chest beginning in November 1986.  
See November 1986 treatment records from Monongali Hospital 
and Dr. Johnson.  The medical treatment records also show the 
veteran's complaints, diagnoses, and/or treatment following 
recurrence of the malignant melanomas in 1994.  The foregoing 
evidence is new and material as defined by regulation.  In 
other words, it bears directly and substantially upon the 
issue at hand, and is neither duplicative nor cumulative.  
Given that no diagnosis of such a disease process was 
previously available, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the post-service diagnosis tends 
to provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence as to his 
claim.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection is well grounded.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).


A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; 

and competent (medical) evidence of a nexus between the in-
service injury or disease and current disability.  This third 
element may also be established by the use of statutory 
presumptions.  38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Additionally, certain veterans who served in Vietnam or in 
the waters off Vietnam during military service are entitled 
to a presumption of exposure to herbicide agents, including 
Agent Orange, provided they have one or more of the following 
enumerated diseases.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
VA has also determined that a presumption of service 
incurrence based on exposure to herbicides used in Vietnam is 
not warranted for any condition other than those for which VA 
has found a causative association between the condition and 
such exposure.  In this regard, VA has determined that a 
positive association exists between exposure to herbicides 
and the development of the following conditions: chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda 
(PCT), prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307, 3.309 (1998).

First, the Board notes that what is significant about the 
evidence in the record on appeal, is that it does not contain 
a diagnosis of any of the foregoing presumptive diseases.  
Therefore, the veteran is not entitled to a presumption of 
service incurrence because of herbicide exposure for a skin 
disability.

In fact, the Board notes that in August 1996 VA issued a 
notice in which it was determined that a presumption of 
causation, for purposes of service connection, should not be 
extended to skin cancer.  59 Fed. Reg. 341 (1994).  This 
determination was reached after a finding that several 
scientific studies, which took into account the full range of 
levels of herbicide exposure that human beings have been 
known to encounter, were mutually consistent in not showing a 
positive association between herbicide exposure and a 
particular health outcome (including 

that of melanoma) at any level of exposure.  Furthermore, it 
was found that many credible studies showed no association, 
or a negative association, between herbicide exposure and 
skin cancer.

Although the veteran does not benefit from application of the 
presumption described above, or the presumption of 38 C.F.R. 
§ 3.307 (a)(3) (1998) (malignant tumors shown to a 
compensable degree within one year of service are presumed to 
have been incurred in or aggravated by such service), the 
veteran may nevertheless prevail on his claim if evidence of 
direct service incurrence is presented.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Once again, what is significant 
about the evidence is what it does not include.  The record 
on appeal shows the veteran was diagnosed with malignant 
melanoma of the anterior chest beginning in November 1986.  
It also shows the veteran's complaints, diagnoses, and/or 
treatment for a more wide-spread malignant melanoma when it 
recurred in 1994.  However, none of the records on appeal 
includes a medical nexus opinion that tends to show a 
relationship between current disability, first diagnosed 
twenty years following his separation from military service, 
and any problems the veteran may have experienced in service, 
including exposure to herbicides.  Likewise, no medical 
opinion has been presented that tends to show a relationship 
between current disability and continued symptoms since 
service.  Clyburn v. West, 12 Vet. App. 296 (1999).  In fact, 
the record on appeal only contains a single treatment record 
in which the veteran reported that his history might have 
included possible exposure to herbicide while in military 
service.  See Dr. Wang's November 1994 treatment record.  
(However, the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).)  Therefore, given that there is no competent 
medical evidence showing a nexus between any in-service 
injury or disease and current disability, the claim is not 
well grounded.  Caluza, supra.

In reaching the above conclusion, the Board has considered 
the veteran's written statements to the RO as well as 
personal hearing testimony in April 1996.  

Specifically, at this personal hearing, the veteran detailed 
how he had been treated by Drs. J.G. Johnson, Darrell F. 
Saunders, Judith E. Taylor, and Joseph M. Wang since his 
initial diagnosis of malignant melanoma in 1986.  He stated 
that, in the course of dealing with each of these physicians, 
it was opined at one time or another that his cancer was 
possibly due to his in-service exposure to herbicide agents.  
He added that he was currently being treated by a Dr. Adoki 
at the Ohio Valley Wound Center.  He stated that the most 
recent bout of his melanoma, which had occurred in 1994, had 
led to his premature retirement and that he was currently in 
receipt of Social Security benefits.

(The Board notes that, while the appeal was in remand status 
the veteran was notified of the importance of obtaining and 
filing with the RO a statement from any of the foregoing 
physicians about whom he testified that had informed him that 
there was a medical nexus between his current skin disability 
and in-service exposure to herbicide agents.  See September 
1997 RO letter to the veteran.  However, while numerous 
treatment records from the foregoing physicians were obtained 
by the RO, none of these records contained a statement that 
there was a medical nexus between his current skin disability 
and in-service exposure to herbicide agents.)

The Board notes that, while a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, the veteran's opinion as to medical etiology, a 
question integral to the underlying claim of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998) (someone qualified by knowledge, training, expertise, 
skill, or education, which neither the veteran nor his wife 
are shown to possess, must provide evidence regarding medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Accordingly, the lay assertions regarding etiology do not 
constitute competent evidence sufficient to make the claim 
well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, specifically 
malignant melanoma of the anterior chest and left axilla is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

